Citation Nr: 1045992	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1957 to August 
1959. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Appeals 
Management Center (AMC) in Washington, DC, which effectuated the 
Board's March 2006 decision to grant entitlement to service 
connection for bilateral hearing loss.  The AMC assigned an 
initial noncompensable evaluation for bilateral hearing loss, 
effective October 6, 1998.  The issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

During the course of the appeal, the Veteran relocated to Florida 
and the claims file was transferred to the custody of the RO in 
St. Petersburg, Florida, which is now the agency of original 
jurisdiction.

In February 2010, the Board remanded this matter to the RO via 
the AMC for the purpose of scheduling the Veteran for a 
videoconference hearing.

In November 2010, the Veteran testified at a videoconference 
hearing before the undersigned; a transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to an initial 
compensable evaluation for bilateral hearing loss is warranted.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran last had a VA examination in 
April 2009 to evaluate his service-connected bilateral hearing 
loss.  During his November 2010 hearing, the Veteran testified 
that his bilateral hearing loss disability had gotten 
significantly worse since that time, to include increased 
difficulty in understanding people.  He repeatedly stated that 
his hearing loss had significantly worsened since the April 2009 
examination.  VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the AMC should arrange for the Veteran to undergo a 
VA audio examination at an appropriate VA medical facility to 
determine the severity of his service-connected bilateral hearing 
loss, include an examination consistent with the Court's holding 
in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In that 
case, the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should schedule the Veteran for a 
VA audio examination to determine the 
severity of his service-connected bilateral 
hearing loss.  Prior to the examination, the 
claims folder must be made available to the 
audiologist conducting the examination for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report of the examiner.  All 
indicated tests and studies are to be 
performed.  The examiner is specifically 
requested to fully describe the functional 
effects on the Veteran's occupation and daily 
activities caused by his bilateral hearing 
loss disability.  

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

2.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2010).

3.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the supplemental statement of 
the case in June 2010.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

